 



Exhibit 10.14
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Financial Statements
Years ended December 31, 2005, 2004 and 2003
Contents

          Page
Report of Independent Registered Public Accounting Firm
  1
Balance Sheets as of December 31, 2005 and 2004
  2
Income Statements for the Years Ended December 31, 2005, 2004 and 2003
  3
Statements of Changes in Equity for the Years Ended December 31, 2005, 2004 and
2003
  4
Cash Flows Statements for the Year Ended December 31, 2005, 2004 and 2003
  5
Notes to Financial Statements
  6-12



 



--------------------------------------------------------------------------------



 



Report Of Independent Registered Public Accounting Firm
To The Members of
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
We have audited the accompanying balance sheets of Wells Eastern Asia Displays
(M) Sdn. Bhd. as of December 31, 2005 and 2004 and the related statements of
operations, changes in equity and cash flows for each of the three years in the
period ended December 31, 2005. These financial statements are the
responsibility of the Company’s management. Our responsibility is to express an
opinion on these financial statements based on our audits.
We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statements presentation. We believe that our audit provide a
reasonable basis for our opinion.
In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Wells Eastern Asia Displays
(M) Sdn. Bhd. as of December 31 2005 and 2004 and the results of its operations
and its cash flows for each of the three years in the period ended December 31,
2005 in conformity with accounting principles generally accepted in the United
States of America.
Horwath
Penang, Malaysia
February 24th, 2006

Page 1



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Balance Sheets

                      As of December 31,     2005   2004     USD   USD
ASSETS
               
 
               
Current Assets
               
Cash and cash equivalents
    285,467       268,227  
Trade accounts receivable
    22,801       114,592  
Trade accounts receivable, related party
    4,198,586       7,203,908  
Inventories
    1,650,066       2,011,104  
Prepaid and other current assets
    43,012       21,339  
 
               
 
               
Total Current Assets
    6,199,932       9,619,170  
 
               
Property, plant and equipment, net
    262,423       333,602  
Deferred tax assets
    25,618       0  
 
               
 
               
Total Assets
    6,487,973       9,952,772  
 
               
 
               
LIABILITIES AND SHAREHOLDERS’ EQUITY
               
 
               
Current Liabilities
               
Trade accounts payable
    205,491       1,206,006  
Trade accounts payable, related party
    990,637       2,587,503  
Other accounts payable, related party
    790,837       70,994  
Accrued expenses and others
    292,615       338,009  
Bank borrowings
    1,361,905       3,404,769  
Income taxes payable
    49,495       11,596  
 
               
 
               
Total Current Liabilities
    3,690,980       7,618,877  
 
               
Stockholders’ equity:
               
  Common Stock
               
RM1.00 per value (equivalent to USD 0.2632); 10,000,000 shares authorized
5,000,000 shares issued at December 31, 2005 and 2004, respectively
               
 
    1,315,789       1,315,789  
  Retained earnings
    1,481,204       1,018,106  
 
               
 
               
Total Stockholders’ Equity
    2,796,993       2,333,895  
 
               
 
               
Total Liabilities and Stockholders’ Equity
    6,487,973       9,952,772  
 
               

      The annexed notes form an integral part of these financial statements  
Page 2

 



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Statements of Operations

                              For the Years Ended December 31,     2005   2004  
2003     USD   USD   USD
SALES
                       
Net related party sales
    16,549,707       19,319,539       12,639,956  
Net third party sales
    38,697       503,134       0  
 
                       
 
                       
Net sales
    16,588,404       19,822,673       12,639,956  
 
                       
COST OF SALES
                       
Related party purchases
    8,523,179       9,408,104       7,010,278  
Others
    6,698,545       8,939,091       4,682,822  
 
                       
 
                       
Cost of sales
    15,221,724       18,347,195       11,693,100  
 
                       
 
                       
Gross profits
    1,366,680       1,475,478       946,856  
 
                       
OPERATING EXPENSE
                       
Selling, general and administrative
    566,814       476,353       379,037  
Research and development
    165,401       120,848       63,158  
 
                       
 
                       
Total operating expense
    732,215       597,201       442,195  
 
                       
 
                       
Operating earnings
    634,465       878,277       504,661  
 
                       
Interest income
    6,481       3,044       1,340  
Interest expense
    (183,644 )     (95,511 )     (67,658 )
Other income
    77,774       21,348       22,843  
 
                       
 
                       
Earnings before income tax
    535,076       807,158       461,186  
 
                       
Income tax
    (71,978 )     (90,837 )     (34,225 )
 
                       
 
                       
Net earnings
    463,098       716,321       426,961  
 
                       

      The annexed notes form an integral part of these financial statements  
Page 3

 



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Cash Flows Statements


                              For the Years Ended December 31,     2005   2004  
2003     USD   USD   USD
CASH FLOWS FROM OPERATING ACTIVITIES
                       
Net earnings
    463,098       716,321       426,961  
 
                       
Adjustments to reconcile net ernings to net cash provided by /(used in)
operating activities:-
                       
Allowance for slow moving inventories
    —       0       26,316  
Depreciation
    78,793       78,955       69,825  
Loss on sale of property, plant and equipment
    1,667       0       0  
Changes in net assets and liabilities
                       
Trade accounts receivable
    91,791       (114,592 )     0  
Trade accounts receivable — related party
    3,005,322       (2,813,946 )     259,651  
Inventories
    361,038       (537,331 )     376,790  
Prepaid and other current assets
    (21,673 )     (7,019 )     4,173  
Deferred tax assets
    (25,618 )     30,789       (8,421 )
Trade accounts payable
    (1,000,515 )     661,612       473,439  
Trade accounts payable — related party
    (1,596,866 )     167,471       (2,311,148 )
Accrued expenses and others
    674,449       178,554       (51,869 )
Income taxes payable
    37,899       1,201       (14,079 )
 
                       
Net cash provided by/(used in) operating activities
    2,069,385       (1,637,985 )     (748,362 )
 
                       
CASH FLOWS FROM INVESTING ACTIVITIES
                       
Proceeds from sale of property, plant and equipment
    5,789       0       0  
Purchase of property, plant and equipment
    (15,070 )     (18,952 )     (67,604 )
 
                       
Net cash used in investing activities
    (9,281 )     (18,952 )     (67,604 )
 
                       
CASH FLOWS FROM FINANCING ACTIVITIES
                       
(Decrease)/Increase in bank borrowings
    (2,042,864 )     1,531,085       (399,474 )
 
                       
Net cash (used in)/provided by financing activities
    (2,042,864 )     1,531,085       (399,474 )
 
                       
Net increase/(decrease) in cash and cash equivalents
    17,240       (125,852 )     (1,215,440 )
 
                       
Cash and cash equivalents at beginning
    268,227       394,079       1,609,519  
 
                       
 
                       
Cash and cash equivalents at ending
    285,467       268,227       394,079  
 
                       
 
                       
Supplemental cash flow information
                       
Cash paid for interest
    183,644       95,511       67,616  
Cash paid for income tax
    59,697       58,847       56,725  

      The annexed notes form an integral part of these financial statements  
Page 4

 



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Statements Of Changes in Equity

                                      Common Stock   Retained             Amount
  earnings   Total     Shares   USD   USD   USD
Balance at December 31, 2002
    2,508,000       660,000       530,613       1,190,613  
 
                               
Net earnings for the year
    0       0       426,961       426,961  
 
                               
 
                               
Balance at December 31, 2003
    2,508,000       660,000       957,574       1,617,574  
 
                               
Issuance of bonus stock
    2,492,000       655,789       (655,789 )     0  
 
                               
Net earnings for the year
    0       0       716,321       716,321  
 
                               
 
                               
Balance at December 31, 2004
    5,000,000       1,315,789       1,018,106       2,333,895  
 
                               
Net earnings for the year
    0       0       463,098       463,098  
 
                               
 
                               
Balance at December 31, 2005
    5,000,000       1,315,789       1,481,204       2,796,993  
 
                               

      The annexed notes form an integral part of these financial statements  
Page 5

 



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Notes To The Financial Statements

1.   General Information       The Company was incorporated in 2000 and is
principally engaged in the manufacture of colour video monitors. There are two
major stockholders, Wells-Gardner Electronics Corporation and Eastech
Electronics (M) Sdn. Bhd., each holding 50% of the paid up capital of the
Company.       The local currency of the Company is Ringgit Malaysia (RM). The
reporting currency used in presenting this set of financial statements is United
States Dollars (USD).   2.   Summary of Significant Accounting Policies

  2.1   Basis of Preparation of Financial Statements         The financial
statements of the Company are prepared under the historical cost convention,
modified to include other bases of measurement as disclosed in other sections of
the significant accounting policies, and in compliance with the accounting
principles generally accepted in the United States of America.     2.2  
Management Estimates         The preparation of financial statements in
conformity with accounting principles generally accepted in the United States of
America requires management to make estimates and assumptions that affect the
reported amounts of assets and liabilities and disclosure of contingent assets
and liabilities at the date of the financial statements and the reported amounts
of revenues and expenses during the reporting period. Actual results could
differ from those estimates.     2.3   Revenue Recognition         In general,
the Company recognizes revenue when shipment has occurred, the sales price is
fixed and determinable and collectibility is reasonably assured.     2.4  
Financial Instruments         The fair value of the Company’s financial
instruments does not materially vary from the carrying value of such instruments
due to their short maturity.     2.5   Receivables         Receivables are
carried at original invoice or closing statement amount less estimates made for
doubtful receivables. Management determines the allowances for doubtful accounts
by reviewing and identifying troubled accounts at regular intervals. Receivables
are written off when deemed uncollectible. Recoveries of receivables previously
written off are recorded when received.

Page 6



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements

2.   Significant Accounting Policies (cont’d)

  2.6   Inventory Obsolescence and Costing Method         Inventory is stated at
the lower of cost (determined on the first-in, first-out basis) and net
realisable value after making due allowance for any obsolete or slow-moving
items. The company provides an allowance for estimated obsolete or excess
inventory based on assumptions about future demands for its products.     2.7  
Property, Plant and Equipment         Property, plant and equipment are stated
at cost and are depreciated for financial reporting purposes over the estimated
useful lives on a straight-line basis as follows:-

         
Plant and machinery
  5 — 10 years
Electrical installation and renovation
  10 years
Motor vehicles
  5 years
Office equipment
  5 years
Furniture and fittings
  10 years
Computer
  5 — 10 years
Factory tools and equipment
  5 years
Mould
  10 years

  2.8   Research and Development Cost         Research and development costs for
the year ended December 31, 2005, 2004 and 2003 were approximately USD165,000,
USD123,000 and USD63,000 respectively, which were 1%, 0.6% and 0.5% of annual
sales respectively.     2.9   Income Taxes         We use the asset and
liability method of accounting for income taxes. Under the asset and liability
method, we recognize deferred tax assets and liabilities for the future
consequences attributable to differences between the financial statement
carrying amounts and the tax basis of existing assets and liabilities. A
valuation allowance is provided for deferred tax assets when it is more likely
than not that the asset will not be realized.

Page 7



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements

2.   Significant Accounting Policies (cont’d)

  2.10   Recently Issued Accounting Pronouncements         In December 2004, the
FASB issued SFAS No. 123, “Share-Based Payment.” SFAS No. 123(R) will require
that the compensation cost relating to share-based payment transactions be
recognized in financial statements. That cost will be measured based on the fair
value of the equity or liability instruments issued. SFAS No. 123(R) covers a
wide range of share-based compensation arrangements including share options,
restricted share plans, performance based awards, share appreciation rights and
employee share purchase plans. SFAS No. 123(R) replaces FASB No. 123,
“Accounting for Stock-Based Compensation” and supersedes Accounting Principles
Board Opinion No. 25, “Accounting for Stock Issued to Employees.” SFAS No. 123,
as originally issued in 1995, established as preferable a fair value-based
method of accounting for share-based payment transactions with employees.
However, that Statement permitted entities the option of continuing to apply the
guidance in APB Opinion No. 25, as long as the footnotes to the financial
statements disclosed what net income would have been had the preferable fair
value-base method been used. The Company will be required to apply SFAS
No. 123(R) as of the first interim or annual reporting period that begins after
December 15, 2005. The impact the adoption of SFAS No. 123(R) will have an
immaterial impact on our financial position, results of operations and cash
flows.         In December 2003, the FASB issued FASB Interpretation No. 46R,
Consolidation of Variable Interest Entities, (“FIN 46R”), which clarified some
of the provisions of FIN 46 and exempted certain entities from its requirements.
FIN 46R was effective at the end of the first interim period ending after
December 15, 2003. We have considered the provisions of FIN 46R and believe that
it is not necessary to include in our financial statements any assets,
liabilities or activities of any third party entity that deals with the Company
and that the requirements do not impact the Company’s financial statements.    
    In December 2002, the FASB issued SFAS No. 148, “Accounting for Stock-Based
Compensation—Transition and Disclosure,” this statement, which is effective for
the years ending after December 15, 2003 which amends Statement No. 123
“Accounting for Stock-Based Compensation” and provides alternative methods of
transition for voluntary change to the fair value-based method of accounting for
stock-based employee compensation. In addition, Statement No. 148 amends the
disclosure requirements of Statement No. 123 regardless of the accounting method
used to account for stock-based compensation. The SFAS No. 123 and SFAS No. 148
do not impact the Company’s financial statements, as the Company does not have
any stock-based employee compensation.

Page 8



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements

3.   Inventory       Inventory consist of the following as of December 31, 2005
and 2004:

                      2005   2004     USD   USD
Raw materials
    1,417,906       1,752,117  
Work-in-progress
    157,848       65,137  
Finished goods
    124,734       235,695  
Goods-in-transit
    0       8,577  
 
               
Total
    1,700,488       2,061,526  
Inventory obsolescence reserve
    (50,422 )     (50,422 )
 
               
 
    1,650,066       2,011,104  
 
               

4.   property and Equipment       Property and equipment consist of the
following as of December 31, 2005 and 2004:

                      2005   2004     USD   USD
Plant, machinery, factory tools and equipment
    570,837       562,096  
Electrical installation and renovation
    13,952       11,399  
Motor vehicles
    13,916       27,074  
Office equipment, furniture and fittings and computers
    44,776       41,000  
 
               
Total
    643,481       641,569  
Less : Accumulated depreciation
    (381,058 )     (307,967 )
 
               
Property and equipment, net
    262,423       333,602  
 
               

    Included in property and equipment as of December 31, 2004 was a motor
vehicle with a carrying amount of USD1,623 acquired under a capital lease.   5.
  Prepaid and Other Current Assets       Prepaid and other current assets
consists of the following as of December 31, 2005 and 2004:

                      2005   2004     USD   USD
Sundry deposits
    361       359  
Advance to suppliers
    34,624       0  
Prepaid expenses
    7,629       20,913  
Other
    398       43  
 
               
Total
    43,012       21,339  
 
               

Page 9



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Notes To The Financial Statements

6.   Accrued Expenses and Other       Accrued expenses and other consists of the
following as of December 31, 2005 and 2004:

                      2005   2004     USD   USD
Accrued expenses
    79,325       51,163  
Employee payables
    73,824       28,042  
Other payables
    139,466       258,804  
 
               
Total
    292,615       338,009  
 
               

7.   Significant customers       The Company has a major concentration of credit
risk as the largest customer accounted for 99% of total sales for 2005 and 2004
and 100% of total sales for 2003 respectively, and 99% and 98% of total accounts
receivable as of December 31, 2005 and 2004 respectively.   8.   Bank Borrowings
— Unsecured

                      2005   2004     USD   USD
Banker acceptance I
    239,683       656,052  
Banker acceptance II
    352,381       791,316  
Banker acceptance III
    401,852       1,200,263  
Banker acceptance IV
    47,355       227,895  
Export credit refinancing I
    160,317       0  
Export credit refinancing II
    160,317       0  
 
               
 
    1,361,905       2,875,526  
Short-term loans
    0       529,243  
 
               
 
    1,361,905       3,404,769  
 
               

The details of bank borrowings are as follows:-

                  Facility   Bank   Maturity   Interest
Banker acceptance I
  Affin Bank Berhad   January — February 2006     3.05% — 3.35 %
Banker acceptance II
  EON Bank Berhad   January — February 2006     2.91% — 3.00 %
Banker acceptance III
  Southern Bank Berhad   January — March 2006     2.91% — 3.40 %
Banker acceptance IV
  Malayan Banking Berhad   February 2006     2.70 %
Export Credit
Refinancing I
  Southern Bank Berhad   February 2006     3.50 %
Export Credit
Refinancing II
  Malayan Banking Berhad   February 2006     3.25 %

Page 10



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Notes To The Financial Statements

8.   Bank Borrowings — Unsecured (cont’d)       All the bank borrowings are
guaranteed by Eastern Asia Technology Limited, which is the holding corporation
of a substantial shareholder of the Company. The bank borrowings have been
settled when payments are due.   9.   Income Taxes

                              2005   2004   2003     USD   USD   USD
Tax based on results for the year:-
                       
Malaysian income tax
    97,596       60,281       43,553  
Deferred tax
    (25,367 )     30,789       (11,579 )
 
                       
 
    72,229       91,070       31,974  
 
                       
Tax (over)/underprovided in prior year:-
                       
Malaysian income tax
    0       (233 )     (907 )
Deferred tax
    (251 )     0       3,158  
 
                       
 
    71,978       90,837       34,225  
 
                       

    The effective income tax rates differed from the expected statutory income
tax rate (28%) for the following reasons:

                              2005   2004   2003     USD   USD   USD
Computed expected tax expense
    145,773       226,004       129,132  
Non-deductible expenses
    9,131       3,732       3,447  
Income exempted from tax under pioneer status
    (82,675 )     (138,666 )     (100,605 )
 
                       
 
    72,229       91,070       31,974  
 
                       

    The Company was granted pioneer status incentive by the Ministry of
International Trade and Industry of Malaysia. Under this incentive, the Company
received a tax holiday for a period of 5 years from 1 August 2000 to 31
July 2005 whereby 70% of its taxable earnings were exempt from Malaysian Income
Tax.       Deferred income taxes reflect the impact of temporary differences
between the amounts of assets and liabilities for financial reporting purposes
and as measured by income tax regulations. Temporary differences which gave rise
to deferred tax assets and deferred tax liabilities consisted of:

                      2005   2004     USD   USD
Deferred tax assets
               
Inventory obsolescence reserve
    14,193       14,118  
Accrued expenses and other
    47,135       20,619  
 
               
Total deferred tax assets
    61,328       34,737  
 
               
Deferred tax liabilities
               
Property, plant and equipment, principally depreciation
    (35,710 )     (34,737 )
 
               
 
    25,618       0  
 
               

Page 11



--------------------------------------------------------------------------------



 



WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U
Notes To The Financial Statements

10.   Significant Transactions With Related Parties       The following
represent related party transactions for each of the financial years ended
December 31:

                              2005   2004   2003     USD   USD   USD
Sale of goods to Wells-Gardner Electronics Corporation *
    16,549,707       19,319,539       12,639,956  
Purchase of goods from Wells-Gardner Electronics Corporation *
    4,481,625       4,365,523       3,560,749  
Management fee charged by Eastech Electronics (M) Sdn. Bhd. **
    132,740       149,114       113,200  
Purchase of goods from Eastech Electronics (M) Sdn. Bhd. **
    4,041,554       5,042,581       3,449,529  
Purchase of property and equipment from Eastech Electronics (M) Sdn. Bhd. **
    0       0       13,158  
Rental of premises charged by Eastech Electronics (M) Sdn. Bhd. **
    51,340       51,340       51,340  
 
                       

 

*   A substantial shareholder which holds 50% of the equity interest in the
Company.   **   A substantial shareholder which holds 50% of the equity interest
in the Company.

Page 12